Citation Nr: 9900384	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture with deformity of the right 5th 
metacarpal (major), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Melody J. Bohanan, Counsel




INTRODUCTION

The appellant served on active duty from May 1951 to October 
1953.

This appeal arises from a September 1996, Department of 
Veterans Affairs Regional Office, Atlanta, Georgia (VARO) 
rating decision, which granted the appellant an increased 
rating for his service-connected residuals of a fracture with 
deformity of the right 5th metacarpal from 0 to 10 percent 
disabling. 

The Board notes that the appellant appeared to raise the 
issue of entitlement to service connection for residuals of a 
right wrist fracture in his September 1997 substantive 
appeal.  The appellant also, through his representative, in a 
November 1998 statement, appeared to express disagreement 
with VAROs October 1998 rating decision denying entitlement 
to secondary service connection for degenerative joint 
disease of the right wrist and multiple joints of the right 
hand.  These issues are referred to VARO for appropriate 
action.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



CONTENTIONS OF APPELLANT ON APPEAL

In essence, the appellant contends that his service-connected 
residuals of a fracture with deformity of the right 5th 
metacarpal, is more disabling than his current disability 
rating indicates.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against entitlement to an increased rating for service-
connected residuals of a fracture with deformity of the right 
5th metacarpal (major).


FINDINGS OF FACT

1.  The appellant served on active duty from May 1951 to 
October 1953.

2.  Current manifestations of the appellants service-
connected residuals of a fracture with history of deformity of 
the right 5th metacarpal (major) consist principally of 
complaints of pain. 


CONCLUSION OF LAW

Current manifestations of the appellants service-connected 
residuals of a fracture with deformity of the right 5th 
metacarpal, are no more than 10 percent disabling.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.27, 4.40, 4.45, 4.59, 
4.68, 4.70, 4.71a Diagnostic Codes 5216, 5227 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the appellants claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1997).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1997) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1997) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1997).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1997).

The Board notes that in assigning an appropriate rating, the 
policy against pyramiding of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case.  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individuals relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5216 at 10 percent.  His residuals of a 
right 5th metacarpal fracture do not have a specific 
diagnostic code.  When a veteran is diagnosed with an unlisted 
disease, it must be rated under an analogous diagnostic code.  
38 C.F.R. §§ 4.20 and 4.27 (1998).  Therefore, the residuals 
of his right 5th finger injury are rated as analogous to 
ankylosis of that finger under Diagnostic Code 5227.

A noncompensable disability rating under Diagnostic Code 5227 
requires ankylosis of any finger other than the thumb, index 
finger, or middle finger.  A noncompensable disability rating 
is the only schedular rating available for ankylosis under 
Diagnostic Code 5227.  However, the schedule indicates that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.

In order to classify the severity of ankylosis and limitation 
of motion of the veteran's right 5th finger, it is necessary 
to evaluate whether motion is possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm.  
See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (1998).  If the veteran is able to do so, the rating 
will be for favorable ankylosis, otherwise unfavorable.

Service medical records show that the appellant sustained a 
transverse fracture through the base of the metacarpal of the 
right little finger.  Fragments healed in excellent position.  
VA outpatient treatment records merely reported that the 
appellant complained of right arm pain associated with 
degenerative joint disease of the cervical spine in May 1996.  

A VA hand, thumb, and fingers examination was conducted in 
August 1996.  The appellant reported a history of a right 5th 
metacarpal fracture during service.  He claimed that over the 
years he had developed decreased strength and pain due to 
degenerative arthritis.  He complained of constant pain 
involving the entire dorsal aspect of the metacarpals, 
associated with decreased strength compared to the left.  He 
also reported occasional numbness of his index and little 
fingers.  He claimed that the pain was worse with inclement 
weather.  

X-rays revealed degenerative joint disease involving multiple 
joints of the right hand; subluxation of the 2nd MCP joint; 
widening of the gap between the scaphoid and lunate carpal 
bones with shortening of the scaphoid carpal bone; and healed 
fracture of the proximal 5th metacarpal.  It was noted that 
these changes were suggestive of an old injury with removal of 
the proximal portion of the scaphoid.

The examiner observed that there was a positive bony formation 
over the proximal end of the right 5th metacarpal and a 
definite atrophy of the right thenar muscle and right forearm.  
There was also a positive ulnar deviation, bilaterally, of the 
hands noted.  The appellant was able to touch each fingertip 
with his thumbs, bilaterally, as well as the fingertip to the 
medial transverse fold of the palm.  He was noted to have 
decreased grip strength of his right hand.  The examiner 
diagnosed an old healed fracture of the right 5th metacarpal 
per history, with positive clinical and radiographic findings; 
chronic pain and paresthesia of the right hand secondary to 
arthritis due to problem #1, per history of the appellant.

A VA hand, thumb and finger examination was also conducted in 
October 1997.  The appellant complained of a constant mild 
ache of his right wrist, which was aggravated if he tried to 
use his right hand.  He also complained of a constant mild 
ache of the dorsum aspect of his right hand, for which he 
reported that he occasionally wore a hand and wrist brace for 
support.  The examiner noted that the appellant had mild ulnar 
deviation of all fingers, with positive nodular deformity of 
all MTP joints bilaterally, and that these findings were 
sometimes consistent with rheumatoid arthritis.  The appellant 
was able to touch each fingertip to the thumb without any 
difficulty, bilaterally.  His thumb also swept the palmar 
surfaces without any difficulties, and his fingertips touched 
the median transverse fold of his palm, bilaterally, without 
any difficulties.  The appellant was also noted to have good 
dexterity with strength 5/5, bilaterally.

X-ray of his right hand revealed mild degenerative joint 
disease of the first, second, third, fourth, and fifth MCP 
joints.  There was mild degenerative joint disease of the 
distal IP joint of the index finger.  Subluxation was noted of 
the second MCP joint.  There was shortening of the 5th 
metacarpal with enlargement of its proximal portion secondary 
to a healed fracture.  There was presence of a moderate to 
severe degree of degenerative joint disease of the radiocarpal 
joint.  Mild degenerative joint disease was also noted in the 
5th CMC joint.  There was shortening of the scaphoid carpal 
bone with widening of the gap between the scaphoid and the 
lunate carpal bones suggestive of previous injury and/or 
surgical intervention with removal of the proximal portion of 
the scaphoid.  Comparison with previous exam of August 1996, 
revealed no significant interval change, except for some 
worsening of the subluxation of the second MCP joint.  Summary 
indicated degenerative joint disease involving multiple joints 
of the above; subluxation of the second MCP joint worsening 
since the previous exam; widening of the scaphoid lunate joint 
with shortening of the scaphoid carpal bone as above; and 
healed 5th fifth metacarpal fracture.

The examiner diagnosed an old healed fracture of the right 5th 
metacarpal with a positive radiographic finding of a healed 
fracture; degenerative joint disease of the right wrist and 
multiple joints of the right hand not related to problem 
#1.  The examiner opined that the degenerative joint disease 
of multiple joints involving the right hand and wrist were not 
a result of an old fracture of the right 5th metacarpal, 
especially since he found the same clinical findings of 
degenerative joint disease involving multiple joints of the 
left hand.  He concluded that his clinical findings supported 
possible rheumatoid arthritis bilaterally, which was not a 
result of an old fracture.

As reported, VA examinations indicate that the veteran is able 
to touch each fingertip with his thumb, and his fingertips 
touched the median transverse fold of his palm without 
difficulty.  Therefore, he is able to move his 5th finger to 
within two inches of the median transverse fold of his palm, 
and this symptomatology does not warrant a compensable 
disability rating under Diagnostic Code 5156 for severe 
ankylosis.  The schedule only provides for a compensable 
disability rating for the 5th finger if there is amputation or 
unfavorable ankylosis.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 4.40 
(1998).  A part which becomes painful on use must be regarded 
as seriously disabled.  Id.; see also DeLuca. The veteran has 
indicated that he, at times, has pain with use of his right 
5th finger. Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis [and] actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  In the instant case the 
appellant has been awarded the minimum compensable rating of 
10 percent for his right 5th metacarpal fracture for pain 
residuals. 

The Board notes that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, diagnostic 
code 5165.  This 40 percent rating may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level. Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68.  The highest compensable rating, for amputation of 
the little finger, with metacarpal resection (more than one-
half the bone lost), is 20 percent.  38 C.F.R. § 4.71a 
Diagnostic Code 5156 (1998).

According to the current clinical evidence, fracture 
residuals consist mainly of complaints of pain.  That is, the 
veteran does not have limitation of motion, weakness or other 
impairment of function of the right fifth finger that have 
been identified as a residual of the in-service fracture.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the Board finds that the complaints of 
pain are contemplated by the 10 percent rating already in 
effect.  Considering the clinically identified manifestations 
of residuals of fracture of the right 5th metacarpal, in 
conjunction with his chronic complaints of pain, the Board 
finds that, with consideration of 38 C.F.R. § 4.7, a 10 
percent evaluation more nearly approximates the functional 
impairment currently experienced by the veteran.  38 C.F.R. 
§§ 4.40, 4.45 and 4.59; DeLuca, 8 Vet. App. 202.  In making 
this determination, the benefit of the doubt has been 
resolved in the veteran's favor 38 U.S.C.A. § 5107(b).

Accordingly, an increased evaluation greater than 10 percent 
is not warranted at this time.




	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for residuals of a fracture with 
deformity of the right 5th metacarpal (major), is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
